DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 08/29/2022, with respect to 101/112a rejection have been fully considered and are persuasive.  The 101/112a rejection of claims 23-34 and 47-64 has been withdrawn. 
	Applicant was persuasive to convince the Examiner the previously disclosed errors in the specification are the result of translation issues. The Examiner is objecting the specification so that the Applicant can amend the specification accordingly, without adding new matter.


Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
Examiner requests the equations regarding aging velocity be amended.


Claim Objections
Claim 33, and 56 are objected to because of the following informalities:  
Claim 33 and 56 recite “glass substate” which should be “glass substrate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 51, 59, and 64 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28, 51, and 59 are indefinite with regards to the altered width; it is indefinite how is it altered and compared to what point in the process. The Examiner interprets the width is altered by less than 3% “during the hot forming section Hs” (Specification p. 6 Line 15-17) by the top rollers (p. 16 Line 1).
Claim 64 is indefinite as it refers to maintaining a depletion of 30% wherein it is not clear what the 30% is compared to what part of the glass substrate. The Examiner interprets as 30% depletion of sodium borate compared to the bulk glass or the glass substrate at a depth greater than 10 µm. While the claim implies the comparison, the wording of the claim does not explicitly identify the comparative subject.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 24-25, 30-32, 47-48, 53-55, 58, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Lautenschlager et al (US-10442723-B2) and further in view of Dickinson et al (US-3531274-A).
Regarding claims 24/47/58, Lautenschlager teaches of hot forming a borosilicate glass (Col. 20 Line 38) in a float process (Col. 23 Line 30-44), reading on hot forming section. Lautenschlager does not expressly teach the float process method.
In related float glass art, Dickinson teaches of a method for producing a glass substrate for vehicle glazing (Col. 5 Line 9) comprising hot forming glass in a hot forming section (Col. 4 Line 35-41). Dickinson does not expressly teach of “an aging velocity”; however, Dickinson teaches a stretching of the glass in a flow direction or a longitudinal direction of movement in the hot forming section (Col. 4 Line 46-60; “tractive effort” reading on stretching). Dickinson further teaches an entry velocity of 3m/min (Col. 5 Line 75) and an exit velocity of 4.5 m/min (Col. 6 Line 19-21), a width of glass of 3.3 m (Col. 6 Line 6), and length of forming section of 15 m (10+5 m; Col. 6 Line 26-33); with the above inputs, Dickinson’s float process is performed at an aging velocity of 5.5 mm/s, which does not exceed 10 mm/s or undershoot 3 mm/s. It would be obvious to one of ordinary skill in the art at the time of invention that borosilicate glass be produced in a hot forming process such as the float glass process taught by Dickinson with an aging velocity in the claimed range because a person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Regarding the new surface area formed during the hot forming process (claim 47), ratio of new surface area of a main surface that is newly formed during the hot forming surface (claim 58), and time passed in the hot forming section (claim 47 and 58); Dickinson does not expressly teach their float glass stretching process in terms of “new surface area”. One of ordinary skill in the art would understand that the stretching/tractive effort on the glass ribbon is creating new surface area as it spends time in the hot forming section to stretch and thin the glass ribbon (Col. 5 Line 20-26). The aging velocity used in the rejection of claim 25 is equivalent to that of claim 47 and 58; See MPEP 2183.

Regarding claim 25/48, according to modified Lautenschlager of claim 24/47, Dickinson teaches of an aging velocity of 5.5 mm/s (see rejection of claim 24 above).

Regarding claims 30/53, 31/54, and 32/55, according to modified Lautenschlager of claim 24/47, Lautenschlager discloses a borosilicate glass with the composition: 70-86 wt% SiO2, 0-5.0 wt% Al2O3, 9.0-25 wt% B2O3, 0.5-5.0 wt% Na2O, 0-1.0 wt% K2O, 0-1.0 wt% Li2O, and 0-5.0 wt% further components (Col. 4 Line 30-41). The amount of CaO in Claims 30/53 and 32/55 have a lower limit of 0 which is also not explicit in the reference but possibly a further component. It would be obvious to one of ordinary skill in the art at the time of invention that the modified method of Dickinson to be conducted using the glass composition taught by Lautenschlager has overlapping ranges regarding every element claimed. In re Malagari, 184 USPQ 549 (CCPA 1974), see MPEP 2131.03 for more details.

Regarding claim 60, according to modified Lautenschlager of claim 58, Dickinson teaches the glass ribbon floats on a bath (Col. 3 Line 6-8). The main surface of the glass can be either the face on the bath or away from the bath as the ribbon gets thinned to create new surface area by the stretching (Col. 5 Line 28-34).


Claim(s) 26-28, 49-51, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lautenschlager et al (US-10442723-B2) and Dickinson et al (US-3531274-A) as applied to claims 24/47/58 above, and further in view of DiGiampaolo et al (US-20030215610-A1).
Regarding claim 26/49, according to modified Lautenschlager of claim 24/47, Dickinson teaches of a roller 23 at the end/outlet of the hot forming section (Col. 3 Line 15-18). Dickinson does not expressly teach of a top roller at the beginning of the hot forming section. In related float glass manufacturing art, DiGiampaolo teaches of a plurality of top rollers (40, Fig. 2) [0021] to engage/stretch the glass ribbon. It would be obvious to one of ordinary skill in the art at the time of invention to modify the hot forming section of Dickinson with top rollers at the beginning and end of the hot forming section to control the thickness profile of the glass ribbons.

Regarding claim 27/50, according to modified Lautenschlager of claim 26/49, Dickinson teaches that controlling viscosity of the glass ribbon is very important as it travels through the hot forming section with capability to control from logarithm viscosity of 3 to upper limit 7 (Col. 4 Line 46-74). Dickinson teaches that the logarithm viscosity of the glass is initially about 4 (Col. 6 Line 2) with a stabilized dimension at a logarithm viscosity of 6 (after 10 m in the forming section at 825° C; Col. 6 Line 46-48), and exiting the forming section at an increased viscosity corresponding to 650 °C (Col. 6 Line 51-54). DiGiampaolo does not expressly teach the viscosity range to operate for the rollers at the beginning or end of the forming section.
Because the hot forming section of Dickinson is enabled with thermal control to modify the viscosity of glass from a range of logarithm 3 to upper limit of 7 (Col. 4 Line 61-65), it would have been obvious to one of ordinary skill in the art at the time of invention to discover the optimum or workable viscosity ranges for the rollers of modified Lautenschlager through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 28/51/59, according to modified Lautenschlager of claim 24/47/58, Dickinson teaches of modifying the width of the of the glass from 3.3 m (Col. 6 Line 6) to a desired 2.5 m (Col. 7 Line 7), by adjusting heat/temperature and traction (Col. 6 Line 56-Col. 7 Line 4). In related float glass manufacturing art, DiGiampaolo teaches of two trials that enter the forming section with ribbon width 135 inch [0027] and 152 inch [0029] and exits with 135 inch [0028] and 152 inch [0030] respectively, less than the claimed 3%. It would be obvious to one of ordinary skill in the art to modify the heat and stretching so that the width is altered by less than 3%.


Claim(s) 33 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lautenschlager et al (US-10442723-B2) and Dickinson et al (US-3531274-A) as applied to claims 24/47 above, and further in view of DiGiampaolo et al (US-20030215610-A1) and Freeman (US-5812332-A).
Regarding claim 33/56, according to modified Lautenschlager of claim 26/49, Dickinson teaches of modifying the viscosity and applied stretching to control the desired width and thickness (Col. 7 Line 37-62). Dickinson does not expressly teach a substantially wedge-shaped thickness. In related glass sheet pulling art, DiGiampaolo teaches of wedge-shaped substrate in Fig. 5 and 10 made using a similar method [0004]. It would be obvious to one of ordinary skill in the art at the time of invention to make a wedge-shaped substrate using the float glass pulling method to produce a windshield of varying thickness profile.
DiGiampaolo further teaches in Table 3 of edge thickness variation for the 152 in. wide sheet in Trial 2. , resulting in a thickness variation of 111 µm per m. In related wedged glass substrate art, Freeman (Fig. 5-11) also teaches of wedged glass substrate for windshields with a center thickness of 0.034-0.04 in. and edge thickness of 0.027-0.03 in. (Col. 9 Line 25-35) across a 45 in. width, resulting in a thickness variation range of 89-289 µm per m. This range overlaps the less than 100 µm per m thickness variation claimed. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have thickness variation of 89 µm per m that corresponds to the claimed range.


Claim(s) 34 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lautenschlager et al (US-10442723-B2) and Dickinson et al (US-3531274-A) as applied to claims 24/47 above, and further in view of Katayama (US-10669184-B2).
Regarding claim 34/57, according to modified Lautenschlager of claim 26/49, Dickinson teaches that their method creates glass ribbons of flat surface free from distortions (Col. 3 Line 51). Dickinson does not expressly teach of warpage. In related float glass (Col. 8 Line 52) art, Katayama teaches of warpage of 60 µm or less (Col. 3 Line 45-51). While Katayama fails to disclose the warp at a length of 1 m, it would be obvious to one of ordinary skill in the art at the time of the invention that float glass method can produce substrates with a warpage preferably at 60 µm or less, applied to any particular length, such as the claimed 1 m.


Claim(s) 29, 52, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lautenschlager et al (US-10442723-B2) and Dickinson et al (US-3531274-A) as applied to claims 24/47/58 above, and further in view of Kobayashi et al (WO-2014203569-A1, English translation provided by Espacenet).
Regarding claim 29/52/61, according to modified Lautenschlager of claim 24/47/58, Dickinson teaches of filling the hot forming section with a protective gas to reduce contamination of the molten metal bath  showing control of the atmospheric environment (Col. 3 Line 56-67). In related float glass manufacturing art, Kobayashi teaches the hot forming section to have a forming gas atmosphere contain a hydrogen content of 1.5-15 vol% (p. 3 Line 7-9). It would be obvious to one of ordinary skill in the art that a forming gas atmosphere with the specified range of hydrogen (reducing gas) to prevent oxidation of the molten metal bath (p. 3 Line 5-6).


Claim(s) 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lautenschlager et al (US-10442723-B2), Dickinson et al (US-3531274-A), and Kobayashi et al (WO-2014203569-A1) as applied to claims 61 above, and further in view of Boaz (US-3468650-A).
Regarding claim 62, according to modified Lautenschlager of claim 61, Dickinson teaches of gas inlet and outlet (Col. 3 Line 65-67. In related float glass pulling art, Boaz teaches of gas extraction devices  to perform passive lateral stretching (Col. 4 Line 23-28). It would be obvious to one of ordinary skill in the art at the time of invention to place these gas extraction devices at the hot end of the float bath to facilitate the stretching motion of Dickinson.
Boaz does not disclose discharging at least 2/3 of the gas. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.


Claim(s) 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lautenschlager et al (US-10442723-B2), Dickinson et al (US-3531274-A), and Kobayashi et al (WO-2014203569-A1) as applied to claims 61 above, and further in view of Lautenschlager et al (DE-10209742-A1, English translation provided by Espacenet, hence referred to as Lautenschlager ‘742).
Regarding claim 63, according to modified Lautenschlager of claim 61, Kobayashi teaches of the forming gas atmosphere substantially of nitrogen and hydrogen gas to prevent oxidation (oxygen) of the molten metal bath (p. 3 Line 5-9). In related float glass production art, Lautenschlager ‘742 teaches the partial pressure of oxygen of less than 10-24 bar at temperatures above 600°C [0021]. Dickinson establishes the cold end of the float bath, the ribbon exiting the forming section at an increased viscosity corresponding to 650 °C (Col. 6 Line 51-54). It would be obvious to one of ordinary skill in the art at the time of invention to have a low oxygen partial pressure such as that of the claimed range at the cold end of the float bath.


Claim(s) 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lautenschlager et al (US-10442723-B2) and Dickinson et al (US-3531274-A) as applied to claims 58 above, and further in view of Alvin et al (WO-2016109693-A1).
Regarding claim 64, according to modified Lautenschlager of claim 58, Lautenschlager teaches of making borosilicate glass from a float process (borofloat) with sodium and borate in its composition (Col. 20 Line 38-43). Lautenschlager is silent on the amount of sodium borate throughout the thickness of the substrate. In related borosilicate glass art, Alvin teaches that sodium and borate species are present in the glass and are highly volatile to evaporate from the surface of the glass during high temperature processing such as hot forming (float glass production) [0028-0029]. Alvin does not expressly teach a 30% depletion at the surface compared to a 10 µm depth into the substrate. However, the depletion of sodium borate in a near-surface layer is a property of the product resulting from the claimed method. There are other references in “the prior art made of record and not relied upon” section in the conclusion that corroborate the volatility of sodium borate at the surface of processed borosilicate products at higher temperatures.
If the collective prior art teaches the same or substantially the same glass composition which is subjected to substantially the same conditions in a float glass process, it serves to reason that the resultant product would display the same properties.  In this case, if you have art teaching float glass processing of a family of borosilicate glasses in a float glass line, it seems reasonable to conclude that the resultant product would display a similar sodium borate depletion layer.  See MEPE 2112.01(1) – “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-6094942-A teaches supplying and discharging gas into the enclosed chamber for float glass
WO-2013157477-A1 teaches a roller float glass process with specifics of viscosity range to use overlapping the claimed range
US-5628808-A, US-4325724-A teach that sodium borate is volatile at operating temperatures and accumulate as deposits at the exhaust ducts of borosilicate processing apparati.
US-3499776-A teach that borosilicate glasses have highly volatile sodium borate which cause weakening of the final glass product

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741